UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2037


WILLIAM LEE GRANT, II,

                    Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF DEFENSE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00449-MSD-LRL)


Submitted: March 29, 2019                                         Decided: April 4, 2019


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lee Grant, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Lee Grant, II, appeals the district court’s order dismissing his complaint

as frivolous under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and

find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons

stated by the district court. Grant v. U.S. Dep’t of Defense, No. 2:18-cv-00449-MSD-

LRL (E.D. Va. Aug. 28, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            2